DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
	Applicant’s amendments filed 04/30/2021 have been fully considered and have been entered, as they are deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Specifically, the amendment overcomes the previous § 112(b) and § 112(d) rejections, which were based on the transitional phrase “consisting essentially of” and “comprising” being used in a manner inconsistent with the usage required by MPEP 2111.03. The amendment obviates the previous § 112(b) and § 112(d) rejections.
Response to After Final Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
	The applicant’s arguments that the examiner’s stated rationale for including Mo is directly at odds with the examiner’s stated reasoning for not also including Cr (see last paragraph on page 4 to first paragraph on page 6 of arguments) are respectfully not found persuasive.
	As stated in the Final Rejection (see second paragraph of page 11 to first paragraph of page 12), the rationale of including molybdenum was that “…the objectives of adding molybdenum are not only to increase the strength, but also to maintain the plastic properties of the alloy.” The applicant’s arguments are directed only to the property of strength. Paragraph [0043] of Tetyukhin states that chromium only increases the strength. However, paragraph and prevents deterioration of plastic properties.
Assuming, arguendo, that Mo did only increase the strength and not improve any other properties, the examiner further respectfully disagrees with the applicant’s conclusion that one of ordinary skill would not be motivated to add Mo in view of Ibrahim’s disclosure of a maximum ultimate tensile strength greater than Tetyukhin’s (see page 11 of Final Rejection). One of ordinary skill in the art would still find it obvious to try to use Mo to further increase the ultimate tensile strength, despite Ibrahim’s ultimate tensile strength being greater than Tetyukhin’s. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731